Case 9:18-cv-80176-BB Document 214 Entered on FLSD Docket 06/12/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative           CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

        PLAINTIFFS’ NOTICE OF FILING UNDER SEAL PER ORE TENUS ORDER


         Plaintiffs file this Notice of Filing Under Seal (the “Notice”) pursuant to the Court’s order

  granting Defendant’s Ore Tenus motion to file certain exhibits under seal issued at the June 11,

  2019 discovery hearing. On June 11, 2019, the Court held a discovery hearing with respect to

  Plaintiffs’ Motion to Compel (ECF No. [210]). At that hearing, Plaintiffs submitted, as an exhibit,

  an Australian Tax Office Report dated March 21, 2016, which was produced by the Defendant

  (DEF_00056033). At the end of the hearing, the Court instructed Plaintiffs to file this exhibit under

  seal. Accordingly, Plaintiffs file this Notice and will be filing the referenced exhibit under seal in

  compliance with the Court’s order.

   Dated: June 12, 2019                      Respectfully submitted,

                                             s/ Velvel (Devin) Freedman
                                             Velvel (Devin) Freedman, Esq.
                                             Florida Bar No. 99762
                                             BOIES SCHILLER FLEXNER LLP
                                             100 SE Second Street, Suite 2800
                                             Miami, Florida 33131
                                             Telephone: (305) 539-8400
                                             Facsimile: (305) 539-1307
                                             vfreedman@bsfllp.com
Case 9:18-cv-80176-BB Document 214 Entered on FLSD Docket 06/12/2019 Page 2 of 2



                                            Kyle W. Roche, Esq.
                                            Admitted Pro Hac Vice
                                            BOIES SCHILLER FLEXNER LLP
                                            333 Main Street
                                            Armonk, NY10504
                                            Telephone: (914) 749-8200
                                            Facsimile: (914) 749-8300
                                            kroche@bsfllp.com

                                            Counsel to Plaintiffs Ira Kleiman as Personal
                                            Representative of the Estate of David Kleiman and
                                            W&K Info Defense Research, LLC.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 12, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record via transmission of Notices of Electronic Filing generated
  by CM/ECF.


                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                  2
